Title: From David Humphreys to Richard Platt, 31 March 1781
From: Humphreys, David
To: Platt, Richard


                  
                     
                     Dear Sir
                     Head Quarters March 31st 1781
                  
                  The General consents that the Cloathing should go by the way of Morris Town, but would not have it delayed, by any means, on the Road.
                  The Congress will wait, for some time, we shall have Letters to go by him in an hour.
                  Be pleased to forward the Dispatches for Rhode Island.  I am Sir Your Most Obed. Servt
                  
                     D. Humphrys
                  
               